Citation Nr: 1756213	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  07-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an in-service head injury, or service-connected posttraumatic stress disorder (PTSD) and/or hypertension.  

2.  Entitlement to an initial increased rating in excess of 50 percent for PTSD prior to January 5, 2009, and to a rating in excess of 70 percent thereafter.  

3.  Entitlement to an effective date earlier than January 5, 2009, for the award of a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.  

These matters come before the Board of Veterans' Appeals (Board) from August 2006 (PTSD), August 2007 (PTSD), November 2008 (headaches and TDIU), and October 2009 (PTSD and TDIU) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in April 2011, December 2013, and December 2015, when they were remanded for additional development.  

In August 2007, the RO granted an initial increased rating of 50 percent for the Veteran's PTSD, effective November 17, 2005, the date of his claim for service connection.  In an October 2009 rating decision, the RO granted an increased rating of 70 percent, effective January 5, 2009.  As these awards do not constitute full grants of the benefit sought, the issue of entitlement to an increased rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The record reflects that in April 2008, a VA Form 21-22a was filed, indicating that the Veteran wished to be represented by an agent identified as Michael A. Harris.  In letters dated in June 2016 and May 2017, the Veteran was informed that Mr. Harris was not accredited to represent him as an individual agent before VA, and as such, the previously-filed VA Form 21-22a could not be accepted.  38 C.F.R. § 14.629.  The May 2017 letter specifically informed the Veteran that if he did not choose a new representative or indicate his wish to proceed pro se within 30 days of the letter, his representative would revert back to his former representative.  In June 2017, the Veteran sent a pro se election form, in which he indicated that he wished to represent himself and requested that the Board proceed with his appeal.  

The Board also observes that in November 2016, after the issuance of the latest SSOC, the Veteran submitted a letter from a private psychologist regarding this PTSD, which has not been reviewed by the Agency of Original Jurisdiction (AOJ).  In September 2017, the Veteran indicated that he waived AOJ review of this document and wished for the Board to proceed with the adjudication of his appeal.  As such, the Board may adjudicate the claims.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's headache disability initially manifested in service or is otherwise etiologically related to his active military service, or that it was caused or aggravated by his service-connected PTSD or hypertension.  

2.  For the period prior to January 5, 2009, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms such as occasional suicidal ideations; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; sleep impairment, nightmares, and flashbacks; impaired impulse control, such as unprovoked irritability; neglect of personal appearance and hygiene; poor concentration; difficulty in adapting to stressful circumstances; and inability in establishing and maintaining effective relationships.  The evidence is against a finding that his PTSD resulted in, or more nearly approximated, total occupational and social impairment at any time during the pendency of the appeal.  

3.  For the period prior to January 5, 2009, the Veteran's service-connected disabilities have met the schedular criteria for a TDIU, and there is at least an approximate balance of positive and negative evidence as to whether service-connected disability rendered him unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the Veteran's headache disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  For the period prior to January 5, 2009, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

3.  For the period beginning January 5, 2009, the criteria for an increased rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

4.  For the period prior to January 5, 2009, the criteria for a TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance and the Veterans Claims Assistance Act of 2000 (VCAA)

As noted above, the Board remanded the Veteran's claims for additional development in April 2011, December 2013, and December 2015.  The Board has reviewed the claims file and finds that there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand.)  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran regarding his claim for an initial increased rating for PTSD where, as here, he has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); see, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  With respect to the claims for service connection and for a TDIU, VA's duty to notify was satisfied by letters dated in January 2007 and May 2008.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b).  

The Board notes that the record reflects that the RO attempted to obtain SSA records pertaining to any claims for disability benefits, as the Veteran's VA treatment records included representations from the Veteran that SSA had denied a claim for disability benefits.  Based on a July 2011 formal finding, SSA records pertaining to the Veteran were unavailable, and further attempts to obtain them would be futile.  As such, the Board finds that VA has no further duty to assist in obtaining SSA records.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran has not raised, nor does the record otherwise suggest, any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a headache disability resulting from being hit on the head with a wine bottle during an in-service altercation.  In the alternative, the Veteran contends that his claimed headache disability is proximately due to, or aggravated by, his service-connected PTSD and/or hypertension.  

In a September 1970 pre-induction report of medical history, the Veteran denied any history of frequent or severe headaches, and in a corresponding report of medical examination, the Veteran was clinically evaluated as normal with the exception of abdominal and anal/rectal issues.  

A May 1971 service treatment record provides that the Veteran was treated for a head laceration after being struck on the head with a wine bottle.  It was noted that there was no "LOC."  The Board notes that "LOC" is a common medical abbreviation for "loss of consciousness."  See Neil Davis, Medical Abbreviations 193 (15th ed. 2011).  On physical examination, there was a two-centimeter laceration over the right periorbital area, and the Veteran's pupils were equal and reacted to light and accommodation.  The laceration was cleansed and sutured.  

In an April 1972 report of medical examination on separation from service, the Veteran was clinically evaluated as normal in all aspects, except for a scar at his right forearm.  There were no noted defects or diagnoses.  

Following service, a March 2003 VA primary care note provides that the Veteran complained of frontal headaches with radiation to the temples and reported that he felt increased pressure in his sinuses.  The assessment was sinus congestion, and the plan was to try using Flonase.  

An April 2003 treatment record from the Kalkaska Family Practice indicates that the Veteran complained of headaches that had persisted over the preceding six to eight weeks, which he thought were sinus-related, as his pain was over his frontal area and cheeks.  The treating provider was not sure whether the Veteran's headaches had any relation to stress or anxiety.  The assessments were mild stress and anxiety symptoms and headaches, possibly sinus- and/or allergy-related.  The Veteran was prescribed Clarinex.  A May 2003 treatment record from the Kalkaska Family Practice states that the Veteran reported persistent headaches over the past couple of years and that he was under a lot of stress and had sinus pressure.  The assessments were cephalgia - suspect muscle tension, stress, anxiety; and sinus pressure - suspect allergic.  He was prescribed Zyrtec and Nasacort spray.  A May 2003 private CT-scan of the Veteran's sinuses showed findings consistent with some chronic sinusitis in the ethmoid and frontal sinuses.  

According to a December 2005 VA new patient evaluation, the Veteran reported chronic sinus headaches and some dizzy spells, which he associated with his headaches.  There were no headache-related assessments noted.  

The Veteran was afforded a VA hypertension examination in May 2008.  According to the examination report, there was no history of headaches related to hypertension.  

The Veteran was afforded a VA traumatic brain injury (TBI) examination in August 2009.  According to the examination report, the Veteran experienced a slight concussion/mild TBI due to being assaulted by three soldiers in or around January 1971.  The Veteran was hit in the vertex of the head with a wine bottle and fell to his knees.  It was noted that he did not fall with his trunk or head striking the ground.  The Veteran had loss of consciousness for two to three seconds, saw stars involving the visual fields of both eyes for ten to fifteen seconds, had slight confusion for five minutes, and had mild and partial posttraumatic amnesia for some of the events that occurred in the two hours immediately following being struck in the head.  However, the Veteran did know that he was assisted by an Army officer and treated at the U.S. Army Hospital at Fort Campbell, where the scalp laceration was sutured.  The Veteran recovered from this event, but he continued to have slight discomfort when the healed scalp laceration was lightly touched.  He did not have headaches after the 1971 assault.   

According to the examination report, the post-traumatic amnesia was not due to an injury to the Veteran's brain.  Instead, it was due to fright and psychological anxiety from the assault.  It was noted that the Veteran was able to stand, walk, see, hear, speak, and use all of his extremities.  He suffered a laceration measuring 2.5 cm. in length over the parietal scalp that was sutured, and a small laceration involving the skin overlying the left knee, both of which healed.  The examiner provided that the Veteran did satisfy the criteria for a mild TBI from the assault, as there was traumatically-induced physiologic disruption of brain function, as indicated by the brief loss of consciousness of two to three seconds, the Veteran's partial memory loss over the events of the two hours following the incident, alteration in mental state at the time of the accident, as indicated by the Veteran's mild confusion for approximately five minutes, and focal neurologic deficits, as exemplified by the Veteran being knocked unconscious and feeling mildly confused for approximately five minutes.  The severity of the injury did not exceed loss of consciousness for 30 minutes, an estimated Glasgow Coma Score (GCS) of 13-15 after 30 minutes (it was noted that the Veteran's GCS was not formally measured, but it could be estimated to be 15 after 10 minutes), or post-traumatic amnesia twenty-four hours after the event.  In this regard, it was noted that there was partial amnesia for the events after he was struck in the head for a period of two hours, which has been permanent.  As such, the TBI was characterized as "mild" or "Grade 1."  

The Veteran reported recurrent headaches since 1974.  There were two types of headaches: recurrent, severe bi-occipital headaches that occurred once per month for a duration of one to two weeks, and mild bi-frontal headaches of the tension type that occurred three to four times per year for a duration of one month.  As for the bi-occipital headaches, there were no associated visual hallucinations, but the Veteran did report mildly blurred vision involving both eyes, regardless of whether he had a headache.  He wore glasses to read, and his symptoms were worse at night.  There were no areas of partial blindness or double vision.  There were no associated paresis or paresthesias, but the Veteran felt that he may wobble if he walks during a headache.  There were no associated sensations of his surroundings or of himself rocking or spinning.  There was mild nausea, but no vomiting.  Regarding the frontal headaches, there were no associated scotomata, but the Veteran did have mildly blurred vision during headaches, and when he was not having headaches.  There was an associated runny nose, and the Veteran said that his eyes developed mild moisture involving the conjunctiva.  There were no associated paresis, paresthesias, nausea, or vomiting.  The Veteran had taken Celebrex in the past for his headaches, but he was not currently taking any medication.  

The Veteran's memory was "fairly good."  His speech, swallowing, and senses of smell and taste were normal.  The Veteran's muscle strength was normal, as was his hand coordination.  The Veteran had intermittent sensations of numbness in the right maxillary and mandibular perioral regions since 2005, which lasted one to two hours in duration, without associated facial weakness or other symptoms.  The Veteran's balance was normal, and his gait was steady.  He did not wobble, weave, or fall.  His bladder and bowel functions were also normal.  

On examination, there were no lesions detected involving the cranium or the temporal mandibular joints, which opened normally without pain or crepitation.  There was slight discomfort on palpation over the old healed 2.5 centimeter long laceration.  On mental status examination, the Veteran was alert and oriented to person, place, situation, and date.  There was no overt paranoia, confusion, hallucinations, flight of ideas, or tangential thought processes.  The Veteran's attention, concentration, and remote memory were normal.  It was noted that he did not remember all of the events that occurred over the two hours following the 1971 TBI event, but that his recent memory and concentration were normal.  Specifically, he was able to recall 4/5 objects immediately, he scored a 28 out of 30 points on the mini-mental status exam, which showed slight deficits in immediate recall and verbal calculations.  With respect to cortical systems, there were no gross visual defects, drift, or aphasia.  The Veteran performed 4 of 5 verbal calculations correctly.  He was able to draw a clock, bisect lines, copy a figure, and write a sentence without difficulty.  His pupils were equal in size, round, and reactive to light.  There was no diplopia or ptosis, and the Veteran's motors were intact.  A detailed reflex exam showed normal reflexes of all systems tested.  A May 2008 skull X-ray showed that serum thyroid functions were normal.  

According to the examiner, the Veteran did not exhibit a posttraumatic encephalopathy, and he did not incur any permanent damage to his brain due to the assault and the "mild" and "trivial" TBI.  The mechanism of the injury was not sufficient to cause permanent brain damage or recurrent headaches, as such, the Veteran's headaches were not caused by the TBI event.  The Veteran did not have headaches following the incident, and his headaches were not posttraumatic headaches.  The Veteran's 2.5 centimeter laceration had been sutured and healed, and his left knee laceration had also healed.  The examiner provided that the Veteran recovered completely from the incident and that there was no history of dizziness or vertigo; seizures; balance or coordination problems; numbness, paresthesias, or other sensory changes; weakness or paralysis; mobility or ambulatory problems; fatigue; malaise; memory impairment; other cognitive symptoms; bowel or bladder problems; hypersensitivity to light or sound; speech or swallowing difficulty; decreased sense of taste or smell; or endocrine dysfunction.  

The Veteran was afforded a VA hypertension examination in August 2009, which indicates that there was no history of headaches related to hypertension.  The Veteran was also afforded a VA PTSD examination in August 2009, which contains no notations regarding headaches.  

A VA medical opinion regarding the etiology of Veteran's headaches was obtained in January 2015.  The examiner referenced the August 2009 VA examination report and highlighted the May 1971 service treatment record showing treatment for a scalp laceration after being hit over the head with a wine bottle, which indicated that there was no loss of consciousness or any complaints of headaches.  The examiner noted that there were no complaints of headaches in the Veteran's service treatment records or in his separation examination report.  The examiner wrote that the only medical documentation of complaints or treatment for headaches was a March 2003 treatment record showing headache and sinus pressure, for which the Veteran was given nasal spray, and a December 2005 treatment record, which provides that the Veteran reported sinus headaches and indicated that he took nasal spray.  The earliest documentation of headaches was in 2003, many years after the Veteran's service.  The Veteran's VA problem list did not include headaches, and his medication list did not include any medications for the treatment of headaches.  The examiner noted that Flonase was no longer listed in the Veteran's medication list.  The examiner provided that on consideration of this information, there was no medical evidence that the Veteran's headaches were related to his service or that his headaches were aggravated by his service-connected hypertension or PTSD.  The medical evidence showed that he did have some complaints of headaches in 2003 and was treated for sinus congestion with nasal spray, and the examiner opined that the Veteran's headaches were most likely due to his nasal/sinus congestion.  

The Veteran was afforded a VA headaches examination in February 2016.  The Veteran reported his history of being hit over the head with a wine bottle during active service, and he detailed that he had headaches since that incident.  The Veteran's symptoms included pulsating or throbbing head pain, and pain on both sides of the head, which started at the front of his head and radiated to the back of his head.  The Veteran's associated non-headache symptoms were nausea and sensitivity to light and sound.  The duration of the Veteran's typical head pain was one to two days.  The Veteran did not have characteristic prostrating attacks of migraine or non-migraine head pain.  The Veteran was taking acetaminophen, aspirin, and Aleve for his headaches.  The examiner gave a diagnosis of chronic headaches with an onset date of 2003.  

The examiner wrote that based on the Veteran's reports, examination of the Veteran, his medical records, various online medical sources, and peer-reviewed medical literature, there was no significant medical literature to support that PTSD or hypertension causes headaches.  The examiner opined that the Veteran's headaches were not aggravated by, caused by, or related to his PTSD or hypertension.  The examiner detailed that causes of headaches in medical literature include inflammation in and around the brain, brain tumor, intracranial pressure, infections, medication over-use, caffeine withdrawal, certain blood pressure and heart medications, certain scents, colds, fever, and sinusitis.  There was nothing listed in the medical literature that supported a conclusion that hypertension causes headaches.  The examiner also added that there were no headaches documented until 2003, many years after separation from service.  

	Legal Analysis

As noted above, to establish service connection on a direct or secondary basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167.  The Veteran's VA examination reports reflect a diagnosis of chronic headaches (bi-occipital and bi-frontal), and as such, the element of a current disability is met.  

While the Shedden element of a current disability has been met, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's headache disability.  Specifically, the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service, or that it is proximately due to, or aggravated by, a service-connected disability.  

Particularly when relying on the August 2009 VA TBI examination report and January 2015 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's headaches are etiologically related to service, to include the mild, in-service TBI resulting from being hit over the head with a wine bottle.  As detailed by the August 2009 examiner, Veteran's headaches were not caused by the TBI event because the mechanism of the injury, namely, the "mild" and "trivial" TBI, was not sufficient to cause permanent brain damage or recurrent headaches.  As highlighted by the August 2009 examiner, the Veteran's headaches were not posttraumatic.  Both the August 2009 and January 2015 examiners stressed that the Veteran did not have headaches following the incident.  Additionally, there was no loss of consciousness after the event.  As detailed by the August 2009 examiner, the Veteran did not exhibit a posttraumatic encephalopathy, and he did not incur any permanent damage to his brain due to the assault and the "mild" and "trivial" TBI.  As provided by the August 2009 examiner, the Veteran recovered completely from the incident, and there was no history of relevant symptomatology that would indicate headaches being attributed to the in-service TBI.  Moreover, as highlighted by the January 2015 examiner there were no complaints of headaches in the Veteran's service treatment records or in his separation examination report.  

Further, evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As stressed by the January 2015 examiner, the earliest documentation of headaches in the Veteran's medical records is from 2003, over thirty years after his separation from service.  

The August 2009 VA examination report and January 2015 VA medical opinion reveal that the examiners conducted a thorough examination of the Veteran (or reviewed a report of such examination), considered relevant medical evidence and contentions, and utilized their medical expertise.  As such, their opinions are not only thorough, but also highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  In light of their opinions and rationale, and the fact that there are no medical opinions of record indicating otherwise, the evidence of record weighs against a finding that the Veteran's headaches are etiologically related to his active service, to include the 1971 TBI event.  On the contrary, based on the January 2015 examiner's opinion, the Veteran's headaches are most likely due to nasal/sinus congestion.  As stressed by the examiner, the only medical documentation of complaints or treatment for headaches is a March 2003 treatment record showing headache and sinus pressure, for which the Veteran was given nasal spray, and a December 2005 treatment record, which notes sinus headaches and nasal spray usage.  As such, service connection on a direct basis is not warranted.  

Although the Veteran contends that his headaches are proximately due to, or aggravated by, his service-connected PTSD and/or hypertension, this assertion is inconsistent with other, more probative evidence of record, such as the May 2008 and August 2009 VA hypertension examination reports, the January 2015 VA medical opinion, and the February 2016 VA headaches examination report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Particularly when relying on the February 2016 VA headaches examination report, the preponderance of the evidence is against a finding that the Veteran's headaches are proximately due to, his PTSD and/or hypertension.  Based on the examination report, when considering the Veteran's reports, examination of the Veteran, his medical records, and medical literature, there is no significant medical literature or evidence to support a conclusion that PTSD or hypertension has caused or the Veteran's headaches.  The examiner detailed that causes of headaches in medical literature include inflammation in and around the brain, brain tumor, intracranial pressure, infections, medication over-use, caffeine withdrawal, certain blood pressure and heart medications, certain scents, colds, fever, and sinusitis.  

Based on the January 2015 examiner's opinion, the Veteran's headaches are not aggravated by his PTSD and/or hypertension.  As stressed by the examiner, headaches are not on the Veteran's problem list, and his medication list does not include medications for the treatment of headaches, to include Flonase.  Additionally, the only medical documentation of complaints related to, or treatment for, headaches is from 2003 and 2005.  Thus, there does not appear to be any indication of worsening beyond the natural progression of the condition.  The January 2015 and February 2016 examiners based their opinions on pertinent medical records and history, examination of the Veteran (or report of examination), their medical knowledge and skill, and in the case of the February 2016 examiner, medical literature.  In light of this background and the rationale they provided in their reports, the Board finds the examiners' opinions to be highly probative.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  Additionally, with respect to whether there is any relation between the Veteran's headaches and his hypertension specifically, the examiners' opinions are bolstered by the May 2008 and August 2009 VA hypertension examination reports, which specifically indicate that there was no history of headaches related to the Veteran's hypertension.  

The Board acknowledges that headache-related treatment records from April and May 2003 indicate that the Veteran was under stress and/or feeling anxious.  In April 2003, the Veteran's treating provider wrote that although stress and anxiety could made headaches worse, he was not sure whether the Veteran's headaches were stress- or anxiety-related.  In May 2003, his treating provider noted that he suspected the Veteran's headaches were related to muscle tension, stress, and/or anxiety, and that his sinus pressure was suspected to be allergy-related.  To the extent that these treatment records raise some indication of a relationship between the Veteran's headaches and his PTSD, they do not outweigh the examiners' opinions, nor do they indicate that an additional medical examination or opinion is needed.  First, any connection between headaches and stress or anxiety in these records is speculative.  Second, the Veteran's headaches were noted as being possibly sinus- and/or allergy-related, his sinus pressure was suspected to be allergy-related, and he was treated with allergy medication and nasal spray.  Consistent with the January 2015 examiner's opinion, these records suggest that the Veteran's headaches are most likely due to nasal/sinus congestion.  

Thus, given the January 2015 and February 2016 examiners' opinions and rationale, and the fact that there are no medical opinions of record indicating otherwise, the evidence weighs against a finding that the Veteran's headache disability was caused or permanently aggravated by his service-connected PTSD or hypertension.  Instead, the Veteran's headaches are most likely due to nasal/sinus congestion.  

In reaching these conclusions, the Board has considered the Veteran's lay assertions.  There is no indication that he has medical experience or training, and thus, as a lay witness, he is only competent to report on factors such as his medical history and observable symptomatology.  E.g., Layno, 6 Vet. App. at 469-70.  Attributing a headache disability to a TBI event, PTSD, or hypertension is beyond the scope of lay observation, and therefore, a determination as to the etiology of the Veteran's headaches requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his headaches.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, the competent opinions of record weigh against a finding that the Veteran's headaches are etiologically related to his active service, or that they are proximately due to, or permanently aggravated by, his service-connected PTSD or hypertension.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's headaches and his active military service, or that his headaches are proximately due to, or permanently aggravated by, his service-connected PTSD or hypertension.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  E.g., Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV").  As pertinent here, a GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board prior to this date, the amendment is not applicable, and as such, the DSM-IV applies to the Veteran's claim, and it is appropriate to consider GAF scores as a factor in assessing the severity of his psychiatric disorder.  However, a GAF score alone is not determinative of a percentage rating to be assigned.  VAOPGCPREC 10-95.

	Factual Background

The Veteran contends that he is entitled to an initial increased rating in excess of 50 percent for his service-connected PTSD for the period prior to January 5, 2009, and a rating in excess of 70 percent thereafter.  

According to a May 2005 VA social work note, the Veteran reported that he was last employed milking cows on the family farm.  The Veteran reported difficulty sleeping, and he had some passive suicidal ideation.  The Veteran scored a 30 on the Beck Depression Inventory, which reflected a high-moderate level of severity.  The assessments were PTSD and depressive disorder, NOS.  The Veteran was assigned a GAF score of 58.  

The record includes a June 2005 psychological assessment regarding the Veteran's ability to perform work-related activities, which was completed by a family nurse practitioner.  He received "poor" assessments regarding his ability to deal with the public, use judgment, interact with supervisors, and deal with work stress.  It was noted that he was uncomfortable being around others and that he had trouble dealing with stress, difficulty retaining information, and became confused easily.  

An April 2006 VA psychiatry note provides that the Veteran was separated from his wife and living with his son.  He reported exaggerated startle reflex and a lack of interest in activities.  He was waking up in the middle of the night at least two times per week, sometimes with sweats.  It was noted that there had not been any big changes in the Veteran's activities of daily living, aside from the fact that the he was taking a bath once per week, while he had previously taken two baths per week.  He reported difficulty being around others.  On mental status examination, he appeared "somewhat older" than his age, maintained eye contact approximately 50 percent of the time, and shuffled papers throughout the interview.  His affect was flat, and his mood was dysphoric.  His speech was slow, deliberate, and monotone, which made for a laborious interview.  There was no suicidality or homicidality, nor were there any auditory or visual hallucinations.  He did have depressive ruminations and negative connotations.  He was alert and oriented, and his intelligence and intellect were below average.  The provider indicated that his judgment might be operationally questioned given his thoughts about "moving back up north" in the very near future.  He was assessed with depressive disorder, NOS, which primarily involved elements of dysthymic disorder consistent with his chronic low level of unhappiness, even in the best of times; and partner relational problem.  According to the provider, his GAF score was no more than 53.  

The Veteran was afforded a VA PTSD examination in July 2006.  He reported being anxious around people, nightmares a couple of times per week, night awakenings with the smell of mortar burning a couple of times per week, depressed mood, anhedonia, lack of motivation, and increased irritability.  At the time of the examination, the Veteran was going through a divorce with his wife of thirty years and had moved to Michigan.  He had two children, and he got along well with them.  He reported that he was generally a loner and did not have social relationships.  He reported spending time with his grandchildren and fishing, in addition to various home improvements.  There was no history of suicide attempts or of violence or assaultiveness.  The Veteran was taking Celexa for his depression.  

The Veteran had been retired since 2002.  His former occupation was farming and/or milking cows.  In the past, he owned and ran a slaughter house for fourteen years.  It was noted that he retired due to bad knees, back pain, and depression.  

The Veteran was appropriately dressed, and his psychomotor activity was unremarkable.  His speech was slow, clear, and coherent, and his attitude toward the examiner was both cooperative and guarded.  The Veteran's affect was constricted, and his mood was anxious.  He had an attention disturbance due to being easily distracted and having a short attention span.  He was oriented as to person, time, and place.  His thought process and content were unremarkable.  He exhibited no delusions, and he did not have hallucinations.  With respect to his judgment, it was noted that he understood the outcome of his behavior.  As for insight, the Veteran understood that he had a problem.  His intelligence was below average.  He had sleep impairment that interfered with his daily activity, as he was more lethargic and had poor concentration during the day.  He did not exhibit inappropriate behavior, and he interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was fair.  Although he did not have episodes of violence, it was noted that he became angry very easily and would yell at his grandchildren due to anger.  The Veteran was able to maintain minimum personal hygiene, and there were no problems with respect to activities of daily living.  His remote, recent, and immediate memory was normal.  

The symptoms of the Veteran's PTSD included physiological reactivity, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  According to the examiner, the Veteran's disturbances did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms were occasional, yet chronic, and the severity was noted as being mild to moderate.  The Veteran's Axis I diagnoses were chronic depression (dysthymic disorder) and chronic PTSD, mild to moderate.  It was noted that the Veteran's symptoms of PTSD and depression were interrelated and that each one made the other difficult to manage.  According to the examiner, if one was controlled, then the other was manageable.  At the time of the examination, the Veteran's depression symptoms were exacerbating his PTSD symptoms.  The examiner assigned a GAF score of 58.  His prognosis for improvement was guarded considering his recent divorce situation.  

Private clinical therapist T. Stack completed a psychological evaluation of the Veteran in January 2009.  His symptoms included sleep disturbance, with difficulty falling and staying asleep, in addition to frequent nightmares.  He reported waking up at night smelling mortar smoke as if he were still in Vietnam.  He participated less, and had less interest in, important activities.  For instance, he previously liked to hunt deer, fish, and go to family functions, but he now isolated himself and no longer enjoyed those activities.  He expressed feeling emotionally numb and unable to maintain relationships.  He felt isolative and reported being unable to relate to others.  His concentration was poor, and he described often feeling irritable and having fits of anger.  He stated that he was overly alert and always on guard, such as checking to see who is around and looking out the window.  The Veteran indicated that these problems have interfered with his ability to work, and to form and maintain relationships with friends in family.  It was noted that he went for a period of one year without speaking to his wife.  According to assessment, his symptoms interfered with his daily life functioning and resulted in generalized anxiety and a pervasively depressed mood.  It was noted that he had been homeless for an unspecified period of time.  

As for his occupational history, it was noted that in the 1990s, the Veteran worked at a grocery store and as a meat cutter and brick layer.  His employment history also included working as a farmer, and it was noted that he bought a slaughter house at some point in the past.  

On mental status examination, the Veteran's appearance was neat, and he was friendly and cooperative.  He was oriented as to person, place, and time, and he exhibited average intelligence.  His speech was appropriate, and his motor activity was relaxed/at ease.  His affect was appropriate.  His memory function was impaired, and his judgment was noted to be both fair and impaired.  He exhibited disorganized thinking, but no delusions or hallucinations.  His energy level was low, and he affirmed a history of suicidal and homicidal thoughts.  Specifically, he had occasional ideation without intent or plan, which was more frequent in the past.  

The Veteran was given Axis I diagnoses of PTSD with anxiety and depression, and he was assigned a GAF score of 48.  According to the examiner, the Veteran's level of impairment was severe, and his condition detrimentally affected his interpersonal relationships and daily living.  The examiner noted that the Veteran has upsetting thoughts and nightmares and that he relives traumatic in-service events and feels emotionally numb.  He has memory loss, loses conversations, is easily irritated, and has fits of anger.  When sleeping, he wakes up sweating, with his heart pounding, and smelling smoke.  He always sleeps with his head toward the door, and sleeps an average of four to five hours per night.  The Veteran was overly alert, easily startled, and had trouble concentrating.  The Veteran did not like shopping malls, and he preferred to be in the woods.  

According to the examiner, the Veteran had various jobs over the years, but he had been unable to maintain continuous and steady employment.  The employment that he has had has been in jobs where he did not have to interact with others, which allowed him to work alone and in isolated areas.  The Veteran had not worked since April 2002.  He was self-employed as a dairy farmer for six years, but he had to stop working due to multiple disabilities and bad headaches.  From 1990 to 1995, he worked as a brick layer.  According to T. Stack, the Veteran could not return to gainful employment due to his multiple disabilities, including PTSD.  

The Veteran was afforded a VA PTSD examination in August 2009.  He reported being married for thirty years.  However, he was "distant" with his wife, and his marriage was "on and off sorta."  His spouse left once for a year in 2006 and returned in 2007.  His relationship with his daughter was good, and he had frequent fights with his son.  He also had three grandchildren, and his relationship with them was "pretty good."  The Veteran reported that he had one friend, who he did not see very often.  He enjoyed fishing and used to hunt, but he lost interest in it.  He spent the majority of his time "hanging around," watching television, or cutting grass.  There was no history of suicide attempts or of violence or assaultiveness.  As for his employment history, it was noted that he retired from his usual occupation of dairy farmer in 2002 because he "gave up on it" due to it being "too much stress."  

On examination, the Veteran was casually dressed, and his attitude was cooperative, friendly, and attentive.  His psychomotor activity was restless, and his speech was spontaneous and coherent.  The Veteran's mood was good, and his affect was flat.  He had attention disturbance due to being easily distracted and having a short attention span.  His thought process and content were unremarkable.  His intelligence was average.  As for his judgment, the Veteran understood the outcome of behavior, and with respect to his insight, he partially understood that he had a problem.  He had sleep impairment that interfered with daily activity.  Specifically, he was only sleeping four to five hours per night, he had nightmares two to three times per week, and his wife told him that he "fights in his sleep."  At times, he would wake up in a flashback and look for a fire.  He often had to take naps because of feeling tired during the day.  He did not have delusions or hallucinations.  He had inappropriate behavior.  Specifically, his wife stated that he was "ornery."  He interpreted proverbs appropriately and had no obsessive or ritualistic behaviors.  

The Veteran reported that he sometimes had panic attacks, for instance, when in a crowded grocery store, or upon waking up at night.  The severity of the panic attacks was a 7 or 8 on a scale of 10, and the panic attacks would last a half hour or so.  The Veteran denied homicidal thoughts, but he indicated that he sometimes thinks about vague suicidal plans with no reported intentions.  His impulse control was fair.  There were no episodes of violence.  He had low motivation and would have to push himself to do certain activities.  He stated that he was "grumpy" toward his wife.  As for personal hygiene, it was noted that the Veteran would take a shower once per week, but sometimes sooner if he had a doctor's appointment.  His wife often reminded him to wash up or to take showers.  His remote and recent memory were normal, but his immediate memory was mildly impaired.  It was noted that he reported being able to remember his childhood and what he did the day before.  He remembered "two of three items."  As for activities of daily living, the Veteran's PTSD posed slight problems regarding grooming and travelling, and moderate problems with bathing, driving, and other recreational activities.  His PTSD prevented him from shopping.  

The Veteran's Axis I diagnoses were PTSD and dysthymic disorder, and the examiner indicated that the PTSD and depression were interrelated.  The examiner assigned a GAF score of 52.  The examiner opined that the Veteran's PTSD did not result in total occupational and social impairment.  However, his PTSD would influence employment given his irritability, outbursts of anger, and hypervigilance.  PTSD had a noted influence on the Veteran's routine responsibilities of self-care, in addition to recreational and leisurely pursuits, as he had a markedly diminished interest or participation in significant activities.  Family role functioning, in addition to social and interpersonal relationships, had been influenced by PTSD symptoms of feeling detached or estranged from others, the Veteran's restricted range of affect, and his history of irritability or outbursts of anger.  It was noted that the Veteran had a strained relationship with his wife and that he struggled to get along with his son.  His PTSD resulted in deficiencies of judgment.  The Veteran had trouble identifying the outcomes of his behavior, as evidenced by his report that his wife would tell him that he is "ornery."  There were deficiencies in thinking, as reflected by occasional thoughts of suicide.  As for work, it was noted that the Veteran stopped trying to keep his business going because it became too stressful for him.  The examiner further indicated that the Veteran had trouble concentrating on, and finishing, tasks, and that he had frequent irritability.  As for the effects of his PTSD on his mood, the Veteran had low motivation and would have to push himself to do something or to get going.  According to the examiner, the Veteran's PTSD and depression were interrelated, and his prognosis for improvement was guarded.  The examiner opined that the Veteran's unemployability was at least as likely as not due to his symptoms of PTSD.  The examiner highlighted symptoms of frequent irritability, outbursts of anger, and hypervigilance, in addition to the fact that the Veteran reported stopping his business because it became too stressful for him.  He had trouble concentrating on tasks and finishing tasks because of his hypervigilance.  The stress of trying to work without being in contact with others and keeping up on all the tasks necessary to run a business took a toll over time.  

Private social worker T. Stack wrote a letter pertaining to the Veteran in March 2010.  The Veteran had been participating in individual counseling with T. Stack on a regular basis since January 2009.  According to the letter, the Veteran continued to present with severe symptoms of PTSD, in addition to affective disturbances, including depression and anxiety symptoms.  The Veteran's PTSD was chronic and was expected to last the rest of his life.  A decrease in functioning was observed in occupational, family, and social settings.  The Veteran isolated himself and was unable to function in crowds.  He complained of a very depressed mood and avoided most social settings.  The Veteran did not socialize with friends and was unable to adapt to minor environmental stresses, including in occupational settings.  

The Veteran continued to suffer from sleep disturbance, exaggerated startle response, hypervigilance, depression, and anxiety.  He described mood swings, in addition to feelings of irritability and anger.  Symptoms also included intrusive recollections of combat experiences, poor concentration, and lack of motivation.  The Veteran was easily angered and irritated, which had a significant negative impact on his social functioning, especially with family and friends.  

T. Stack wrote that although the Veteran's records showed that he was diagnosed with PTSD in April 2006, he began taking prescription medication for PTSD and depression in 2002, which was the last year in which he worked.  Based on a review of the Veteran's medical records and her clinical interviews with the Veteran, T. Stack opined that the Veteran was unemployable due to his severe service-connected impairments and that the records showed evidence of chronic PTSD symptoms dating back to 2002.  

The Veteran was afforded a VA PTSD examination in June 2014.  According to the examination report, his relationship with his spouse was "fair," and they had been getting along better.  The Veteran argued with his adult children over disagreements, but he was not estranged from them.  Both of his best friends had died from cancer, and he reported being a "loner."  

The Veteran presented with euthymic mood and with affect that modulated appropriately with content.  He maintained eye contact and was pleasant and cooperative.  The Veteran was dressed appropriately for the weather and was oriented to person, time, place, and situation.  His speech rate, rhythm, and volume were within normal limits.  His thought content appeared linear, relevant, and goal-directed.  His insight and judgment were good, and psychomotor agitation was unremarkable.  The Veteran's remove, recent, and immediate memories appeared intact.  The Veteran denied any past or current suicidal ideation, intent, or plan.  

The Veteran was not participating in any mental health treatment.  He stated that his primary care physician prescribed an unidentified medication for his blood pressure, headaches, and PTSD.  The Veteran stated that within a twenty-four hour period, he would get approximately eight hours of sleep and would frequently take naps in the afternoon.  The Veteran did not have trouble falling asleep, but he did wake up from dreams of in-service trauma, or of being sent back to Vietnam for a second tour of duty, a couple of times per week.  He stated that he can sometimes "smell Vietnam" when he wakes up.  The Veteran reported getting "ornery," but he denied the presence of domestic violence in his marriage.  He reported becoming anxious when in traffic or around a lot of people, in addition to struggling with motivation to do certain activities, such as fishing.  However, once he was doing these activities, he was "okay."  The Veteran worked in his shed or did yard work on occasion.  The Veteran continued to avoid speaking about trauma-based experiences, and he preferred not to interact with other veterans for that reason.  

The Veteran last hunted two to three years prior with a grandchild.  He and his wife "kind of stay[ed] to themselves" and would see a neighbor every couple of weeks or so.  Since his last VA examination, the Veteran moved "as far east up north" as possible.  He denied problems taking care of his grooming and hygiene, adding that he was "not one of those those people who doesn't take a shower before their doctor's appointment."  The Veteran would sit in the car when his wife went to Walmart.  His wife was traditionally responsible for housekeeping.  

The examiner gave a diagnosis of PTSD and provided that the Veteran's current symptoms were chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational activities, but only during periods of significant stress, or; symptoms controlled by medication.  

In an October 2016 letter, private psychologist M. Hayes summarized a consultation with the Veteran regarding his PTSD.  The Veteran reported nightmares twice a week involving war experiences, in addition to a recurring nightmare that he would be sent back to Vietnam for a second tour.  He avoided any stimulus that reminded him of his time in Vietnam, and he was a "loner" who avoided people and social situations.  The Veteran had struggled over the years with anger and irritability and that his marriage had been troubled over the years due to these problems.  He resorted to jobs where he was self-employed, possibly due to problems interacting with others and difficulty with authority.  The Veteran also stated that he had frequent and difficult headaches that seemed to be associated with stress or anxiety.  The Veteran had moved to a remote area of the Upper Peninsula to live in a more isolated area and to better cope with emotional issues related to his PTSD.  The Veteran reported being involved with psychotherapy serves in the past to address his PTSD issues, and these services were mildly helpful.  His only current medication was Atenolol, which is used to treat angina and hypertension.  

Results of an MMPI-2 profile test were indicative of affective impairments associated with both depression and anxiety symptoms, in addition to high levels of symptoms associated with introversion.  According to M. Hayes, the current psychological profile was consistent with PTSD in the moderate to severe range of impairment.  It appeared that the Veteran had been experiencing symptoms of PTSD since his separation from service, and that he had gravitated toward adapting to the condition by engaging in avoidance and environmental stress reduction.  According to M. Hayes, it seemed possible that the Veteran could make further improvements with treatment, and it might be appropriate to attempt psychotherapy services and/or psychopharmacological agents.  

	Legal Analysis

As an initial matter, the Board notes that, in addition to PTSD, VA examination reports and VA treatment records include diagnoses of depression/dysthymic disorder, for which the Veteran is not service-connected.  However, as reflected in the July 2006 and August 2009 VA examination reports, the Veteran's PTSD and depression are interrelated.  As such, the Board shall afford the Veteran the benefit of the doubt and attribute depression symptoms to his service-connected PTSD.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board finds that for the period prior to January 5, 2009, the degree of the Veteran's PTSD symptomatology more nearly approximated a 70 percent disability rating.  Particularly when affording the Veteran the benefit of the doubt and considering the evidence of record as a whole, it establishes that during this period, his PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms such as occasional suicidal ideations; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; sleep impairment, nightmares, and flashbacks; impaired impulse control, such as unprovoked irritability; neglect of personal appearance and hygiene; poor concentration; difficulty in adapting to stressful circumstances; and inability in establishing and maintaining effective relationships.  

The Veteran's GAF scores during this period ranged between 48 and 58, which suggests moderate to severe impairment in several areas, including occupational functioning and family and social relations.  However, particularly when considering T. Stack's January 2009 evaluation and March 2010 letter, the record supports a finding that the Veteran's level of impairment has been severe since 2002, when he stopped working.  During this period, the Veteran's treatment records and examination reports reflect that the Veteran has endorsed frequent nightmares and flashbacks pertaining to his military stressor, in addition to waking up sweating, with a pounding heart, and "smelling" mortar burning.  The record documents chronic sleep impairment during this period, sometimes as little as four hours per night.  Although there is no documented violence, the Veteran was noted to become angry very easily, particularly toward family members, and to have "fits" of anger.  There is also some indication of neglect of personal appearance and hygiene.  While the July 2006 examiner characterized the Veteran as being able to maintain "minimum personal hygiene," the Veteran's treatment records indicate that he was only bathing once per week.  The Veteran had depressive ruminations and was noted to have difficulty concentrating.  There were also instances of passive suicidal ideation, and his judgment was called into question during this period.  Although the Veteran has been married for over thirty years, the record reflects that during this period, the Veteran and his wife separated, and a divorce was reportedly initiated.  The record indicates that the Veteran isolated himself, was a "loner," and did not have social relationships.  As noted in a June 2005 psychological assessment, the Veteran had a "poor" ability to deal with the public, use judgment, interact with supervisors, or handle work stress.  Based on T. Stack's evaluation and letter, during this period, the Veteran was frequently overly alert and "on guard," and his symptoms interfered with his daily-life functioning and resulted in generalized anxiety and a pervasively depressed mood.  

For the period prior to January 5, 2009, the Board acknowledges that the July 2006 examiner characterized the severity of the Veteran's PTSD as "mild to moderate" and opined that the Veteran's disturbances did not cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  This appears to be based, at least in part, on the examiner deeming the Veteran's symptoms to be occasional.  However, as noted above, based on T. Stack's January 2009 evaluation and March 2010 letter, the Veteran's level of impairment has been severe dating back to 2002, and her assessment is based on examination of the Veteran, review of pertinent medical records, her familiarity with the Veteran as his therapist, and her expertise as a licensed master social worker.  As such, the Board finds her evaluation and letter to be particularly probative.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  Moreover, the symptoms she discusses appear to be generally consistent with those noted in medical records dated prior to January 5, 2009.  Accordingly, the Board finds that the evidence of record is at least in relative equipoise, and when resolving reasonable doubt in favor of the Veteran, the record supports an initial 70 percent rating for the period prior to January 5, 2009.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert, 1 Vet. at 54; Mauerhan, 16 Vet. App. 436.  

However, the Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the record does not indicate that the Veteran's PTSD has caused total social and occupational impairment.  Although the Veteran has a serious disability due to PTSD, he exhibits few, if any, of the symptoms that are noted to warrant a 100 percent disability rating.  For instance, the Veteran does not have gross impairment of thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Instead, the record provides no indication of remarkable thought processes, communication impairment, delusions or hallucinations, or disorientation as to time or place.  In addition, the record does not tend to suggest grossly inappropriate behavior.  While there is one notation of inappropriate behaviour, this appears to be solely related to the Veteran's spouse describing him as "ornery."  Although the record describes irritability and "fits" of anger, there is no history of violence or suicide attempts, and aside from T. Stack's January 2009 evaluation, the Veteran has denied homicidal thoughts.  As such, the record does not establish persistent danger of hurting himself or others.  There is no indication of failure to maintain at least minimal personal hygiene.  Moreover, while T. Stack characterized the Veteran's PTSD symptoms as interfering with the Veteran's daily life functioning, there is no suggestion that he has intermittent inability to perform activities of daily living.  Although the record indicates some memory impairment, there is no indication that it rises to the level of memory loss for names of close relatives, own occupation, or own name.  On the contrary, the Veteran's remote and recent memory has generally been characterized as "fairly good," or "normal," and his immediate memory has been characterized as "mildly impaired."  Finally, while the record indicates that the Veteran is generally a "loner" and that he has difficulties in his relationships with his spouse and his children, it does not tend to suggest total social impairment.  For instance, he does spend time with his grandchildren, and he has had some noted friendships.  Thus, the evidence weighs against a finding of total social and occupational impairment, and therefore, a 100 percent disability rating is not warranted at any time during the appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert, 1 Vet. App. at 54.  

IV.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful" employment is that which is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background and Legal Analysis

Because the above-noted facts pertaining to the Veteran's service-connected PTSD are relevant to the Veteran's claim for a TDIU, they are incorporated herein.  

The Veteran contends that he is entitled to a TDIU prior to January 5, 2009.  As reflected in his December 2006 and May 2008 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran contends that his PTSD prevents him from being able to secure or to follow substantially gainful employment.  According to his application, the Veteran last worked full time in April 2002, which is when he became too disabled to work.  He was last employed as a brick layer with Bricklayers Local #40 in Saginaw, Michigan, for whom he worked 40 hours a week from 1990 to 1995.  As to time lost from illness, the Veteran noted that he was "laid off a few times."  The Veteran indicated that he left his last job due to his disability and that he had not tried to obtain employment since becoming too disabled to work.  The Veteran indicated that he completed four years of high school, but no college or any other additional education or training.  In a January 2007 statement, the Veteran wrote that when he stopped working in April 2002, he had been a self-employed dairy farmer for six years.  

The Veteran is service-connected for PTSD, rated at 70 percent disabling from November 16, 2005; hypertension, rated at 10 percent disabling from December 11, 2006; left thumb scar, rated at 10 percent disabling since February 4, 2008; rear of skull scar, rated at 10 percent disabling since February 4, 2008; and erectile dysfunction, rated non-compensable since August 11, 2009.  His combined schedular evaluation has been 70 percent or higher since November 16, 2005.  As such, his service-connected disabilities have met the percentage rating standards for a schedular TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a).  

When considering the Veteran's PTSD and its impact on his occupational functioning, and affording him the benefit of the doubt, the record supports a finding that his PTSD precluded him from securing or following substantially gainful employment prior to January 5, 2009.  The Board acknowledges that the July 2006 examiner opined that the Veteran's PTSD did not cause clinically significant distress or impairment in occupational areas of functioning.  However, particularly when considering the evaluation and letter from T. Stack, the evidence suggests that for the entire period on appeal prior to January 5, 2009, the Veteran would have been significantly limited by his PTSD in both physical and sedentary occupational settings.  For instance, the Veteran's noted irritability, "fits of anger," hypervigilance/always being "on guard," concentration impairment, and difficulty dealing with the public, supervisors, and environmental stresses, would have had a detrimental impact on the Veteran's ability to perform work in most occupational settings.  As provided by T. Stack, even when the Veteran was working, his employment has been in jobs where he did not have to interact with others and was able to work alone and in an isolated area.  Additionally, these symptoms dated back to 2002.  Moreover, the Veteran's employment history includes brick-laying and meat-cutting, and self-employment as a dairy farmer.  As such, the record reflects that the Veteran has had limited employment experience.  There is also no indication of education or training beyond a high school diploma.  Thus, for the reasons set forth above, the Board finds that it is unlikely that the Veteran was able to secure or follow sedentary or physical employment due to his service-connected PTSD prior to January 5, 2009.  As such, when resolving any reasonable doubt in favor of the Veteran, the record supports a finding that his service-connected PTSD prevented him from securing or following a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted for the entire period on appeal prior to January 5, 2009.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.16.  


ORDER

Entitlement to service connection for chronic headaches is denied.  

For the period prior to January 5, 2009, entitlement to an initial increased rating of 70 percent for the Veteran's PTSD, but no higher, is granted, subject to the laws and regulations governing the payment of VA compensation.  

For the period beginning January 5, 2009, entitlement to an increased rating in excess of 70 percent for the Veteran's PTSD is denied.  

For the period prior to January 5, 2009, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


